Name: Commission Delegated Regulation (EU) 2015/1778 of 25 June 2015 establishing fisheries conservation measures to protect reef zones in waters under the sovereignty of Denmark in the Baltic Sea and Kattegat
 Type: Delegated Regulation
 Subject Matter: international law;  Europe;  fisheries;  natural environment;  maritime and inland waterway transport;  environmental policy
 Date Published: nan

 6.10.2015 EN Official Journal of the European Union L 259/5 COMMISSION DELEGATED REGULATION (EU) 2015/1778 of 25 June 2015 establishing fisheries conservation measures to protect reef zones in waters under the sovereignty of Denmark in the Baltic Sea and Kattegat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 11 thereof, Having regard to joint recommendation by Denmark, Germany and Sweden, Whereas: (1) Pursuant to Article 11 of Regulation (EU) No 1380/2013, Member States are empowered to adopt fisheries conservation measures in their waters that are necessary for the purpose of complying with their obligations under Union environmental legislation, including Article 6 of Council Directive 92/43/EEC (2). (2) Article 6 of Directive 92/43/EEC requires Member States to establish the necessary conservation measures for Special Areas of Conservation that correspond to the ecological requirements of natural habitat types and species present on the sites. It also requires Member States to take appropriate steps to avoid, in the special areas of conservation, the deterioration of natural habitats and the habitats of species as well as significant disturbance of the species for which the areas have been designated. (3) Denmark considers that, for the purpose of complying with Article 6 of Directive 92/43/EEC, conservation measures need to be adopted in certain areas under its sovereignty in the Kattegat and the Baltic Sea. If necessary fisheries conservation measures affect the fishery of other Member States, the Member States may submit these measures in joint recommendations to the Commission. (4) Germany and Sweden have a direct management interest in the fishery to be affected by such measures. In accordance with Article 11(3) of Regulation (EU) No 1380/2013, Denmark provided Germany and Sweden with relevant information on the measures required, including their rationale, scientific evidence in support and details on their practical implementation and enforcement. (5) On 13 March 2015 Denmark, Germany and Sweden submitted to the Commission two joint recommendations for fisheries conservation measures to protect reef structures in Danish Natura 2000 sites. Those recommendations were submitted after having consulted stakeholders, the Baltic Sea Advisory Council and North Sea Advisory Council (6) The recommended measures concern seven Natura 2000 sites in the Baltic Sea and three sites in the Kattegat. They comprise the prohibition of fishing activities with mobile bottom contacting gear in reef zones and the prohibition of all fishing activities in bubbling reef zones. (7) In its scientific advice, the Scientific, Technical and Economic Committee on Fisheries (STECF) (3) states that the conservation objectives within the special areas referred to in the joint recommendations cannot be fully achieved without appropriate measures to prevent fishing activity in the areas. (8) Bottom fishing activity with mobile bottom contacting gear has a negative impact on reef habitats, as such activity affects both the reef structures and the biodiversity found at the reefs. Therefore the prohibition to fish with such gears in the relevant reef areas, as set out in the joint recommendations, should be included in this Regulation. (9) Bubbling reefs are especially fragile structures and any physical impact is a threat to their conservation status. Accordingly, the prohibition of all fishing activities in the relevant bubbling reef areas, as set out in the joint recommendations, should be included in this Regulation. (10) STECF identifies some concerns as regards the control and enforcement of the conservation measures and considers that additional control measures may be appropriate. In accordance with Article 5 of Council Regulation (EC) No 1224/2009 (4). Member States are required to adopt appropriate measures, allocate adequate resources and set up the structures necessary for ensuring control, inspection and enforcement of activities carried out within the scope of the common fisheries policy (CFP). This may include measures such as the requirement of submitting VMS positions with increased frequency by all vessels concerned or identifying the areas as high risk in the national control system based on risk management, addressing the concerns of STECF. (11) It is appropriate to ensure the assessment of the measures established by this Regulation, in particular as regards the control of compliance with fishing prohibitions. (12) The fisheries conservation measures established by this Regulation are without prejudice of any other existing or future management measures aiming at the conservation of the sites concerned, including fisheries conservation measures, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation establishes fisheries conservation measures necessary for compliance with obligations under Article 6 of Directive 92/43/EEC. 2. This Regulation applies to fishing vessels flying the flag of Denmark, Germany and Sweden (the Member States concerned) in waters under the sovereignty of Denmark in the Baltic Sea and Kattegat. Article 2 Definitions For the purposes of this Regulation, in addition to those laid down in Article 4 of Regulation (EU) No 1380/2013 and Article 2 of Commission Implementing Regulation (EU) No 404/2011 (5), the following definitions shall apply: (a) bottom contacting gear means any of the following gear: bottom trawl, beam trawl, bottom otter trawl, otter twin trawl, bottom pair trawl, nephrops trawl, shrimp trawl, seine net, Danish anchor seine, Scottish seine, boat or vessel seine and dredge; (b) Areas 1 mean the geographical areas enclosed by sequentially joining with rhumb lines the positions listed in Annex I to this Regulation, which shall be measured according to the WGS84 coordinate system; (c) Areas 2 mean the geographical areas enclosed by sequentially joining with rhumb lines the positions listed in Annex II to this Regulation, which shall be measured according to the WGS84 coordinate system. Article 3 Fishing prohibition 1. It shall be prohibited to carry out any fishing activity with bottom contacting gears in Areas 1. 2. It shall be prohibited to carry out any fishing activity in Areas 2. 3. Fishing vessels carrying on board any bottom contacting gear may carry out fishing activities in Areas 1 with gears other than those gears and may transit across Areas 1, provided that the bottom contacting gears be lashed and stowed in accordance with the conditions laid down in Article 47 of Regulation (EC) No 1224/2009. 4. Fishing vessels may transit across Areas 2, provided that any gear carried on board be lashed and stowed in accordance with the conditions laid down in Article 47 of (EC) No 1224/2009. Article 4 Assessment 1. Member States concerned shall assess the implementation of the measures set out in Article 3 at latest 18 months after the entry into force of this Regulation, including the control of compliance with the fishing prohibitions provided for in Article 3. 2. Member States concerned shall submit a summary report of the assessment to the Commission 19 months after the entry into force of this Regulation. Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22 (2) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, p. 7). (3) http://stecf.jrc.ec.europa.eu/documents/43805/991908/STECF-PLEN-15-01_JRCxxx.pdf (4) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (5) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1) ANNEX I Areas 1: Coordinates of stone reef protection zones 1. Munkegrund Point Latitude N Longitude E 1S 55 °57.190 ² 10 °51.690 ² 2S 55 °57.465 ² 10 °51.403 ² 3S 55 °57.790 ² 10 °51.477 ² 4S 55 °57.976 ² 10 °52.408 ² 5S 55 °57.985 ² 10 °54.231 ² 6S 55 °58.092 ² 10 °54.315 ² 7S 55 °58.092 ² 10 °57.432 ² 8S 55 °57.920 ² 10 °57.864 ² 9S 55 °57.526 ² 10 °57.861 ² 10S 55 °56.895 ² 10 °57.241 ² 11S 55 °57.113 ² 10 °53.418 ² 12S 55 °57.050 ² 10 °53.297 ² 13S 55 °57.100 ² 10 °52.721 ² 14S 55 °57.275 ² 10 °52.662 ² 15S 55 °57.296 ² 10 °52.435 ² 16S 55 °57.399 ² 10 °52.244 ² 17S 55 °57.417 ² 10 °52.116 ² 18S 55 °57.251 ² 10 °52.121 ² 19S 55 °57.170 ² 10 °51.919 ² 20S 55 °57.190 ² 10 °51.690 ² 2. Hatterbarn Point Latitude N Longitude E 1S 55 °51.942 ² 10 °49.294 ² 2S 55 °52.186 ² 10 °49.309 ² 3S 55 °52.655 ² 10 °49.509 ² 4S 55 °52.676 ² 10 °49.407 ² 5S 55 °52.892 ² 10 °49.269 ² 6S 55 °52.974 ² 10 °49.388 ² 7S 55 °53.273 ² 10 °49.620 ² 8S 55 °53.492 ² 10 °50.201 ² 9S 55 °53.451 ² 10 °50.956 ² 10S 55 °53.576 ² 10 °51.139 ² 11S 55 °53.611 ² 10 °51.737 ² 12S 55 °53.481 ² 10 °52.182 ² 13S 55 °53.311 ² 10 °52.458 ² 14S 55 °53.013 ² 10 °52.634 ² 15S 55 °52.898 ² 10 °52.622 ² 16S 55 °52.778 ² 10 °52.335 ² 17S 55 °52.685 ² 10 °52.539 ² 18S 55 °52.605 ² 10 °52.593 ² 19S 55 °52.470 ² 10 °52.586 ² 20S 55 °52.373 ² 10 °52.724 ² 21S 55 °52.286 ² 10 °52.733 ² 22S 55 °52.129 ² 10 °52.572 ² 23S 55 °52.101 ² 10 °52.360 ² 24S 55 °52.191 ² 10 °52.169 ² 25S 55 °51.916 ² 10 °51.824 ² 26S 55 °51.881 ² 10 °51.648 ² 27S 55 °51.970 ² 10 °51.316 ² 28S 55 °51.976 ² 10 °51.064 ² 29S 55 °52.325 ² 10 °50.609 ² 30S 55 °52.647 ² 10 °50.687 ² 31S 55 °52.665 ² 10 °50.519 ² 32S 55 °52.091 ² 10 °50.101 ² 33S 55 °51.879 ² 10 °50.104 ² 34S 55 °51.810 ² 10 °49.853 ² 35S 55 °51.790 ² 10 °49.482 ² 36S 55 °51.942 ² 10 °49.294 ² 3. Ryggen Point Latitude N Longitude E 1S 55 °37.974 ² 11 °44.258 ² 2S 55 °37.942 ² 11 °45.181 ² 3S 55 °37.737 ² 11 °45.462 ² 4S 55 °37.147 ² 11 °44.956 ² 5S 55 °36.985 ² 11 °45.019 ² 6S 55 °36.828 ² 11 °44.681 ² 7S 55 °36.521 ² 11 °44.658 ² 8S 55 °36.527 ² 11 °43.575 ² 9S 55 °37.163 ² 11 °43.663 ² 10S 55 °37.334 ² 11 °43.889 ² 11S 55 °37.974 ² 11 °44.258 ² 4. Broen Point Latitude N Longitude E 1S 55 °11.953 ² 11 °0.089 ² 2S 55 °12.194 ² 11 °0.717 ² 3S 55 °12.316 ² 11 °0.782 ² 4S 55 °12.570 ² 11 °1.739 ² 5S 55 °12.743 ² 11 °1.917 ² 6S 55 °12.911 ² 11 °2.291 ² 7S 55 °12.748 ² 11 °2.851 ² 8S 55 °12.487 ² 11 °3.188 ² 9S 55 °12.291 ² 11 °3.088 ² 10S 55 °12.274 ² 11 °3.108 ² 11S 55 °12.336 ² 11 °3.441 ² 12S 55 °12.023 ² 11 °3.705 ² 13S 55 °11.751 ² 11 °2.984 ² 14S 55 °11.513 ² 11 °2.659 ² 15S 55 °11.390 ² 11 °2.269 ² 16S 55 °11.375 ² 11 °2.072 ² 17S 55 °11.172 ² 11 °1.714 ² 18S 55 °11.069 ² 11 °0.935 ² 19S 55 °11.099 ² 11 °0.764 ² 20S 55 °11.256 ² 11 °0.588 ² 21S 55 °11.337 ² 11 °0.483 ² 22S 55 °11.582 ² 11 °0.251 ² 23S 55 °11.603 ² 11 °0.254 ² 24S 55 °11.841 ² 11 °0.033 ² 25S 55 °11.953 ² 11 °0.089 ² 5. Ertholmene Point Latitude N Longitude E 1S 55 °19.496 ² 15 °9.290 ² 2S 55 °20.441 ² 15 °9.931 ² 3S 55 °20.490 ² 15 °10.135 ² 4S 55 °20.284 ² 15 °10.690 ² 5S 55 °20.216 ² 15 °10.690 ² 6S 55 °20.004 ² 15 °11.187 ² 7S 55 °19.866 ² 15 °11.185 ² 8S 55 °19.596 ² 15 °11.730 ² 9S 55 °19.820 ² 15 °12.157 ² 10S 55 °19.638 ² 15 °12.539 ² 11S 55 °19.131 ² 15 °12.678 ² 12S 55 °18.804 ² 15 °11.892 ² 13S 55 °18.847 ² 15 °10.967 ² 14S 55 °19.445 ² 15 °9.885 ² 15S 55 °19.387 ² 15 °9.717 ² 16S 55 °19.496 ² 15 °9.290 ² 6. Davids Banke Point Latitude N Longitude E 1S 55 °20.167 ² 14 °41.386 ² 2S 55 °20.354 ² 14 °40.754 ² 3S 55 °21.180 ² 14 °39.936 ² 4S 55 °22.000 ² 14 °39.864 ² 5S 55 °22.331 ² 14 °39.741 ² 6S 55 °22.449 ² 14 °39.579 ² 7S 55 °23.150 ² 14 °39.572 ² 8S 55 °23.299 ² 14 °39.890 ² 9S 55 °23.287 ² 14 °40.793 ² 10S 55 °23.011 ² 14 °41.201 ² 11S 55 °22.744 ² 14 °41.206 ² 12S 55 °22.738 ² 14 °41.775 ² 13S 55 °22.628 ² 14 °42.111 ² 14S 55 °22.203 ² 14 °42.439 ² 15S 55 °22.050 ² 14 °42.316 ² 16S 55 °21.981 ² 14 °41.605 ² 17S 55 °21.050 ² 14 °41.818 ² 18S 55 °20.301 ² 14 °41.676 ² 19S 55 °20.167 ² 14 °41.386 ² 7. BakkebrÃ ¦dt & Bakkegrund Point Latitude N Longitude E 1S 54 °57.955 ² 14 °44.869 ² 2S 54 °58.651 ² 14 °41.755 ² 3S 54 °59.234 ² 14 °41.844 ² 4S 54 °59.458 ² 14 °43.025 ² 5S 54 °59.124 ² 14 °44.441 ² 6S 54 °59.034 ² 14 °44.429 ² 7S 54 °58.781 ² 14 °45.240 ² 8S 54 °58.298 ² 14 °45.479 ² 9S 54 °58.134 ² 14 °45.406 ² 10S 54 °57.955 ² 14 °44.869 ² 8. Herthas Flak Point Latitude N Longitude E 1S 57 °39.422 ² 10 °49.118 ² 2S 57 °39.508 ² 10 °49.602 ² 3S 57 °39.476 ² 10 °49.672 ² 4S 57 °39.680 ² 10 °50.132 ² 5S 57 °39.312 ² 10 °50.813 ² 6S 57 °39.301 ² 10 °51.290 ² 7S 57 °38.793 ² 10 °52.365 ² 8S 57 °38.334 ² 10 °53.201 ² 9S 57 °38.150 ² 10 °52.931 ² 10S 57 °38.253 ² 10 °52.640 ² 11S 57 °37.897 ² 10 °51.936 ² 12S 57 °38.284 ² 10 °51.115 ² 13S 57 °38.253 ² 10 °50.952 ² 14S 57 °38.631 ² 10 °50.129 ² 15S 57 °39.142 ² 10 °49.201 ² 16S 57 °39.301 ² 10 °49.052 ² 17S 57 °39.422 ² 10 °49.118 ² 9. LÃ ¦sÃ ¸ Trindel & TÃ ¸nneberg Banke Point Latitude N Longitude E 1S 57 °25.045 ² 11 °6.757 ² 2S 57 °26.362 ² 11 °6.858 ² 3S 57 °27.224 ² 11 °9.239 ² 4S 57 °26.934 ² 11 °10.026 ² 5S 57 °27.611 ² 11 °10.938 ² 6S 57 °28.053 ² 11 °11.000 ² 7S 57 °28.184 ² 11 °11.547 ² 8S 57 °28.064 ² 11 °11.808 ² 9S 57 °28.843 ² 11 °13.844 ² 10S 57 °29.158 ² 11 °15.252 ² 11S 57 °29.164 ² 11 °16.861 ² 12S 57 °29.017 ² 11 °17.266 ² 13S 57 °29.080 ² 11 °17.597 ² 14S 57 °28.729 ² 11 °18.494 ² 15S 57 °28.486 ² 11 °18.037 ² 16S 57 °28.258 ² 11 °18.269 ² 17S 57 °27.950 ² 11 °18.239 ² 18S 57 °27.686 ² 11 °18.665 ² 19S 57 °27.577 ² 11 °18.691 ² 20S 57 °27.525 ² 11 °18.808 ² 21S 57 °27.452 ² 11 °18.837 ² 22S 57 °27.359 ² 11 °18.818 ² 23S 57 °26.793 ² 11 °17.929 ² 24S 57 °27.984 ² 11 °15.500 ² 25S 57 °27.676 ² 11 °14.758 ² 26S 57 °25.998 ² 11 °17.309 ² 27S 57 °25.946 ² 11 °17.488 ² 28S 57 °26.028 ² 11 °17.555 ² 29S 57 °26.060 ² 11 °17.819 ² 30S 57 °26.011 ² 11 °18.360 ² 31S 57 °25.874 ² 11 °18.666 ² 32S 57 °25.683 ² 11 °18.646 ² 33S 57 °25.417 ² 11 °18.524 ² 34S 57 °25.377 ² 11 °18.408 ² 35S 57 °25.330 ² 11 °18.039 ² 36S 57 °25.175 ² 11 °17.481 ² 37S 57 °24.928 11 °17.579 ² 38S 57 °24.828 ² 11 °17.366 ² 39S 57 °24.891 ² 11 °17.049 ² 40S 57 °25.128 ² 11 °17.118 ² 41S 57 °25.249 ² 11 °16.721 ² 42S 57 °25.211 ² 11 °16.592 ² 43S 57 °25.265 ² 11 °16.162 ² 44S 57 °25.170 ² 11 °15.843 ² 45S 57 °25.245 ² 11 °15.562 ² 46S 57 °25.208 ² 11 °15.435 ² 47S 57 °25.278 ² 11 °15.083 ² 48S 57 °25.462 ² 11 °15.059 ² 49S 57 °25.517 ² 11 °15.007 ² 50S 57 °25.441 ² 11 °14.613 ² 51S 57 °25.610 ² 11 °14.340 ² 52S 57 °25.630 ² 11 °14.119 ² 53S 57 °25.629 ² 11 °13.827 ² 54S 57 °25.738 ² 11 °13.658 ² 55S 57 °25.610 ² 11 °13.392 ² 56S 57 °25.625 ² 11 °13.176 ² 57S 57 °25.933 ² 11 °12.379 ² 58S 57 °25.846 ² 11 °11.959 ² 59S 57 °25.482 ² 11 °12.956 ² 60S 57 °25.389 ² 11 °13.083 ² 61S 57 °25.221 ² 11 °13.212 ² 62S 57 °25.134 ² 11 °13.221 ² 63S 57 °25.031 ² 11 °13.077 ² 64S 57 °25.075 ² 11 °12.751 ² 65S 57 °24.817 ² 11 °12.907 ² 66S 57 °24.747 ² 11 °12.862 ² 67S 57 °24.616 ² 11 °13.229 ² 68S 57 °24.549 ² 11 °13.240 ² 69S 57 °24.347 ² 11 °13.093 ² 70S 57 °24.256 ² 11 °13.288 ² 71S 57 °24.145 ² 11 °13.306 ² 72S 57 °24.051 ² 11 °13.138 ² 73S 57 °23.818 ² 11 °13.360 ² 74S 57 °23.649 ² 11 °13.280 ² 75S 57 °23.553 ² 11 °13.260 ² 76S 57 °23.432 ² 11 °13.088 ² 77S 57 °23.416 ² 11 °12.861 ² 78S 57 °23.984 ² 11 °9.081 ² 79S 57 °25.045 ² 11 °6.757 ² 10. Lysegrund Point Latitude N Longitude E 1S 56 °19.367 ² 11 °46.017 ² 2S 56 °18.794 ² 11 °48.153 ² 3S 56 °17.625 ² 11 °48.541 ² 4S 56 °17.424 ² 11 °48.117 ² 5S 56 °17.864 ² 11 °47.554 ² 6S 56 °17.828 ² 11 °47.265 ² 7S 56 °17.552 ² 11 °47.523 ² 8S 56 °17.316 ² 11 °47.305 ² 9S 56 °17.134 ² 11 °47.260 ² 10S 56 °16.787 ² 11 °46.753 ² 11S 56 °16.462 ² 11 °46.085 ² 12S 56 °16.455 ² 11 °43.620 ² 13S 56 °17.354 ² 11 °42.671 ² 14S 56 °18.492 ² 11 °42.689 ² 15S 56 °18.950 ² 11 °41.823 ² 16S 56 °19.263 ² 11 °41.870 ² 17S 56 °19.802 ² 11 °40.939 ² 18S 56 °19.989 ² 11 °41.516 ² 19S 56 °18.967 ² 11 °43.600 ² 20S 56 °19.460 ² 11 °44.951 ² 21S 56 °19.367 ² 11 °46.017 ² ANNEX II Areas 2: Coordinates of bubbling reef protection zones 1. Herthas Flak bubbling reef zone Point Latitude N Longitude E 1B 57 °38.334 ² 10 °53.201 ² 2B 57 °38.15 ² 10 °52.931 ² 3B 57 °38.253 ² 10 °52.64 ² 4B 57 °38.237 ² 10 °52.15 ² 5B 57 °38.32 ² 10 °51.974 ² 6B 57 °38.632 ² 10 °51.82 ² 7B 57 °38.839 ² 10 °52.261 ² 8B 57 °38.794 ² 10 °52.36 ² 9B 57 °38.334 ² 10 °53.201 ² 2. Lysegrund bubbling reef zone Point Latitude N Longitude E 1B 57 °27.496 ² 11 °15.033 ² 2B 57 °25.988 ² 11 °17.323 ² 3B 57 °25.946 ² 11 °17.488 ² 4B 57 °25.417 ² 11 °18.524 ² 5B 57 °25.377 ² 11 °18.408 ² 6B 57 °25.346 ² 11 °18.172 ² 7B 57 °25.330 ² 11 °18.039 ² 8B 57 °25.175 ² 11 °17.481 ² 9B 57 °24.928 ² 11 °17.579 ² 10B 57 °24.828 ² 11 °17.366 ² 11B 57 °24.891 ² 11 °17.049 ² 12B 57 °25.128 ² 11 °17.118 ² 13B 57 °25.249 ² 11 °16.721 ² 14B 57 °25.211 ² 11 °16.592 ² 15B 57 °25.263 ² 11 °16.177 ² 16B 57 °25.170 ² 11 °15.843 ² 17B 57 °25.240 ² 11 °15.549 ² 18B 57 °26.861 ² 11 °15.517 ² 19B 57 °26.883 ² 11 °14.998 ² 20B 57 °27.496 ² 11 °15.033 ²